Citation Nr: 1216957	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-12 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for left ear hearing loss.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from February 2000 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran now resides in the jurisdiction of the Houston, Texas RO.


FINDING OF FACT

Throughout the appeal period, the Veteran has had no worse than Level I hearing acuity in his left ear.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32  (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal. 

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.   

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)  (West 2002); 38 C.F.R § 3.159 (2011). 

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In a December 2006 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claim for service connection for loss of hearing in the left ear.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.  The letter also explained how disability ratings and effective dates are determined. 

The Veteran has appealed the initial rating assigned in the July 2007 rating decision which granted service connection for left ear hearing loss. 

The RO did not provide the Veteran with additional notice of the evidence required to substantiate his claims for a higher initial rating for left ear hearing loss.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a Statement of the Case (SOC). Id.  The RO issued an SOC in April 2008 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision. 

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes available service treatment records.  The Veteran indicated that there were Washington Army National Guard records of a hearing test performed at Camp Murray.  Specifically, the Veteran indicated that he attempted to join the Washington Army National Guard but was prevented from joining due to his hearing loss.  The RO attempted to obtain records from the Washington Army National Guard.  A July 2008 letter from the Washington Army indicated that the Veteran was not a member of the Washington Army National Guard.  Under 38 C.F.R. § 3.159(c)(2), VA will end its efforts to obtain records from a Federal department or agency if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  As the Washington Army National Guard has indicated that there are no records available for the Veteran, a remand to obtain the records is not necessary.

The Veteran had VA examinations in May 2007 and in December 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the medical opinions obtained in this case are sufficient, as they were predicated on a full reading of the VA medical records in the Veteran's claims file.  The VA examinations considered all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) . 

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384   (1993). 

II.  Analysis of Claim 

A July 2007 rating decision granted service connection for left ear hearing loss and assigned a non-compensable (zero percent) evaluation.   The Veteran asserts that a higher rating is warranted.   

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008). 

In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's hearing loss disability has been evaluated pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code (DC) 6100 (2011).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2011).  The degree of disability resulting from service-connected defective hearing is mechanically determined by applying the numeric designations assigned to the rating schedule after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Results of the evaluations are analyzed using Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85. 

If impaired  hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be a Roman Numeral designation of I, subject to the provisions of § 3.383 of this chapter.  38 C.F.R. § 4.85(f).  

The Veteran had a VA examination in May 2007.  The Veteran reported a history of left ear hearing loss.  It was noted that this condition had existed for two years.  It began suddenly after he ran over a land mine.  The Veteran's duties in service consisted of the infantry.  He fired weapons with his right hand.  He used hearing protection.  He did not require a hearing conservation program.  He did not report any exposure to loud noise outside of military service.  The examination report noted that the Veteran's current symptoms included difficulty with conversations and ringing in both ears.  The Veteran was not receiving any treatment for this condition.  There was no functional impairment resulting from the condition.  

Pure tone audiometry revealed the following thresholds for the left ear, in decibels:

HERTZ
500
1000
2000
3000
4000

0
5
15
50
45

The average of the puretone thresholds was 29 decibels.  Speech recognition for the left ear was 100 percent.  

Applying these values to Table VI, a Roman number designation of I is assignable for the left ear.  As noted, a Roman number designation of I is assignable for the nonservice-connected right ear.  These values correspond to a non-compensable (zero percent) evaluation, according to Table VII.  

The Veteran had a VA examination in December 2011.  Audiological evaluation obtained the following puretone thresholds for the left ear, in decibels:  

HERTZ
500
1000
2000
3000
4000

10
10
25
50
45

The average puretone threshold was 32 decibels.  Speech recognition for the left ear was 96 percent.  Table VI provides that a Roman numeral designation of I is assignable for these values.  Again, applying a numeric designation of I for the left ear and I for the non-service-connected right ear, Table VII provides that a non-compensable evaluation is obtained. 

Based on the foregoing, the Board finds that a non-compensable rating is warranted throughout the appeal period for the Veteran's service-connected left ear hearing loss.  In reaching this determination, the Board has considered the benefit of the doubt. 

The Board has considered whether referral for an extraschedular rating is appropriate.  As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The December 2011 examination report addressed the functional impact of hearing loss.  The report noted that the Veteran's condition did not impact ordinary conditions of daily life, including the ability to work.  

There is no evidence in this instance that the rating criteria are inadequate to evaluate the disabilities on appeal.  There is no evidence that the Veteran's left ear hearing loss, alone, causes marked interference with employment (beyond that contemplated in the evaluation assigned) or necessitates frequent periods of hospitalization.  Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 

ORDER

An initial compensable rating for left ear hearing loss is denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


